NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12064

   STEPHANIE GRAY & others1    vs.   ATTORNEY GENERAL & another.2



              Suffolk.     May 2, 2016. - July 1, 2016.

 Present:    Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk, &
                             Hines, JJ.


Initiative. Constitutional Law, Initiative petition.      Attorney
     General. Education, Standards.



     Civil action commenced in the Supreme Judicial Court for
the county of Suffolk on January 22, 2016.

     The case was reported by Cordy, J.


     Thaddeus A. Heuer (Andrew M. London with him) for the
plaintiffs.
     Juliana deHaan Rice, Assistant Attorney General (Michael B.
Firestone, Assistant Attorney General, with her) for the
defendants.


     BOTSFORD, J.    The Attorney General has certified an

initiative petition that concerns, and seeks to end, the use of

     1
       Robert Antonucci, Bill Walczak, Dianne Kelly, B. John
Dill, Kalimah Rahim, April West, Beverly Holmes, Jacinthe
Albani, and Vanessa Calderon-Rosado.
     2
         Secretary of the Commonwealth.
                                                                      2


the Common Core State Standards (common core standards) in

defining the educational curriculum of publicly funded

elementary and secondary students in the Commonwealth.    The

petition also concerns the standardized testing process used in

Massachusetts school districts:   it would require the

Commissioner of Elementary and Secondary Education

(commissioner) to publicly release each year all of the

questions and other "test items" included in the prior year's

comprehensive assessment tests that all publicly funded students

in elementary and secondary schools are required to take.       The

plaintiffs, a group of Massachusetts voters, challenge the

Attorney General's certification of the petition and seek to

enjoin the Secretary of the Commonwealth (Secretary) from

placing the proposed measure on the 2016 Statewide ballot on a

number of grounds.   We conclude, as the plaintiffs argue, that

the Attorney General's certification of Initiative Petition 15-

12 did not comply with art. 48, The Initiative, II, § 3, of the

Amendments to the Massachusetts Constitution because it contains

provisions that are not related or mutually dependent.3   It is

therefore unnecessary to consider the plaintiffs' other

challenges.



     3
       All references in this opinion to art. 48, The Initiative,
II, § 3, of the Amendments to the Massachusetts Constitution
refer to art. 48 as amended by art. 74 of those amendments.
                                                                     3


     1.   Background.4   The common core standards were developed

in 2009 as part of a State-led initiative that included

governors and commissioners of education from forty-eight

States, two territories, and the District of Columbia working as

members of the National Governors Association Center for Best

Practices and the Council of Chief State School Officers.     The

purpose of the initiative was to create consistent learning

goals to ensure that all students graduate from high school with

the requisite preparation for "college, career, and life."     See

Development Process, Common Core State Standards Initiative,

http://www.corestandards.org/about-the-standards/development-

process/ [https://perma.cc/ULU2-CG62].    The common core

standards define learning objectives for each elementary and

secondary school grade level through the final year of high

school, with the goal that every student will be able to meet

expectations for what every child should know by the time he or

she graduates from high school.    See Frequently Asked Questions,

Common Core State Standards Initiative,

http://www.corestandards.org/wp-content/uploads/FAQ.pdf

[https://perma.cc/W3VR-PQLN].

     On July 21, 2010, the Board of Elementary and Secondary

Education (board) voted, pursuant to its authority under G. L.

     4
       The facts are taken from the statement of agreed facts and
exhibits submitted by the parties pursuant to the single
justice's reservation and report.
                                                                      4


c. 69, §§ 1D and 1E, to adopt the common core standards and

replace the then-current Massachusetts curriculum frameworks in

English language arts and mathematics; the vote to adopt was

contingent on "augmenting and customizing" the common core

standards "within the [fifteen] percent allowance"5 for State-

specific content (July vote).     The board directed the

commissioner to present recommendations for modifying and

augmenting the common core standards with State-specific content

within the permissible fifteen per cent range no later than

October, 2010, after which the commissioner was to solicit

public comment.   The commissioner also was directed to propose

to the board a final version of the standards, including State-

specific content, and upon the board's approval, they would

become the new "Massachusetts Curriculum Frameworks for English

Language Arts and Mathematics."     On December 21, 2010, following

a public comment period, the board voted unanimously to adopt

the proposed new "Massachusetts Curriculum Framework for English

Language Arts and Literacy, Incorporating the Common Core State

Standards," and the proposed new "Massachusetts Curriculum

     5
       If a State, through an authorized governmental entity
(here, the board) adopts the Common Core State Standards (common
core standards), the State has agreed that they will account for
eighty-five per cent of the total number of standards in a
particular subject area, which provides the State with the
option to adopt up to fifteen per cent in additional standards.
See State Adoption of the Common Core State Standards: the 15
Percent Rule, at 1 (Mar. 2012), available at http://files.eric.
ed.gov/fulltext/ED544664.pdf [https://perma.cc/2UFD-NKVX].
                                                                    5


Framework for Mathematics, Incorporating the Common Core State

Standards" (December vote).

    On or before August 5, 2015, sixteen qualified voters

(petitioners) submitted Initiative Petition 15-12 to the

Attorney General.   On September 2, 2015, the Attorney General

certified to the Secretary that the petition is in the proper

form and meets the requirements of art. 48; that the measure is

not substantially the same as any measure that had been

qualified for submission to the people at either of the two

preceding biennial State elections; and that the initiative

petition contains only subjects that are related or mutually

dependent and which are not excluded from the initiative process

pursuant to art. 48, The Initiative, II, § 2.   The Attorney

General also prepared a summary of the initiative petition to be

used in the process for gathering additional signatures, and

provided the summary to the Secretary.   On or before December 2,

2015, the petitioners submitted to the Secretary forms

containing sufficient additional signatures to require that the

Secretary transmit the petition to the Legislature.   The

Secretary then transmitted the petition to the Clerk of the

House of Representatives, and the petition was assigned bill No.

H.3929, entitled "An Act relative to ending common core

education standards."   The Legislature has not enacted the

measure that the petition proposes.   If the petitioners submit
                                                                     6


the requisite number of signatures to the Secretary by July 6,

2016, the Secretary intends to include the petition in the

Information for Voters Guide and to include the substance of the

proposed measure on the November, 2016, ballot.

     On January 22, 2016, the plaintiffs filed their complaint

in the county court, seeking relief in the nature of certiorari

and mandamus; specifically, they seek to quash the certification

of the petition and to enjoin the Secretary from including the

substance of the proposed measure on the November, 2016,

Statewide ballot.   After the parties filed a statement of agreed

facts, the single justice reserved and reported the case for

consideration by the full court.

     The petition contains six sections.6   Section 1 would

rescind the board's July vote to adopt, contingently, the common

core standards, and would immediately "restore" the

Massachusetts curriculum frameworks in English language arts and

mathematics that were in effect prior to July 21, 2010.    Section

2 of the petition would amend the second paragraph of G. L.

c. 69, § 1D (§ 1D),7 to require that (1) the board include, in


     6
       The full text of Initiative Petition 15-12 is set forth in
the Appendix to this opinion.
     7
       The second paragraph of G. L. c. 69, § 1D (§ 1D), as
currently in effect, provides:

          "The board shall direct the commissioner to institute
     a process to develop academic standards for the core
                                                                   7


the process for developing academic standards, committees

comprised of "teachers and academics" from Massachusetts public

and private colleges and universities; and (2) the commissioner

copyright the "frameworks," granting permission for use only for

noncommercial, educational uses.

    Section 3 of the petition would further amend the second

paragraph of § 1D by adding a provision that would (1) require

the board to create three review committees -- one for

mathematics, one for science and technology, and one for English

-- with the members of each committee to be appointed by the

Governor from public and private research universities in

Massachusetts; and (2) prohibit the board from approving any

"frameworks" unless the pertinent review committee "warrant[s]


    subjects of mathematics, science and technology, history
    and social science, English, foreign languages and the
    arts. The standards shall cover grades kindergarten
    through twelve and shall clearly set forth the skills,
    competencies and knowledge expected to be possessed by all
    students at the conclusion of individual grades or clusters
    of grades. The standards shall be formulated so as to set
    high expectations of student performance and to provide
    clear and specific examples that embody and reflect these
    high expectations, and shall be constructed with due regard
    to the work and recommendations of national organizations,
    to the best of similar efforts in other states, and to the
    level of skills, competencies and knowledge possessed by
    typical students in the most educationally advanced
    nations. The skills, competencies and knowledge set forth
    in the standards shall be expressed in terms which lend
    themselves to objective measurement, define the performance
    outcomes expected of both students directly entering the
    workforce and of students pursuing higher education, and
    facilitate comparisons with students of other states and
    other nations."
                                                                   8


by a two-thirds vote that the frameworks are equivalent to the

standards of the most educationally advanced nations as

determined by the Trends in Mathematics and Sciences Study."8

     Section 4 of the petition would amend the third paragraph

of G. L. c. 69, § 1I (§ 1I),9 to require, with respect to the


     8
       The Trends in International Mathematics and Sciences Study
(TIMSS) is a series of international assessments of the
mathematics and science knowledge of students in several
countries. The National Center for Education Statistics of the
United States Department of Education administers the TIMSS in
the United States. See Institute of Education Sciences,
National Center for Education Statistics, Trends in
International Mathematics and Science Study (TIMSS), Overview,
http://nces.ed.gov/timss/ [https://perma.cc/7D5S-FEPC].
Although section 3 of the initiative petition does not include
the word "international," we assume that the petition intends to
refer to TIMSS as the proposed benchmark for academic standards.
     9
         General Laws c. 69, § 1I (§ 1I), provides in relevant
part:

          "The board shall adopt a system for evaluating on an
     annual basis the performance of both public school
     districts and individual public schools. . . .

          "The system shall be designed both to measure outcomes
     and results regarding student performance, and to improve
     the effectiveness of curriculum and instruction. In its
     design and application, the system shall strike a balance
     among considerations of accuracy, fairness, expense and
     administration. The system shall employ a variety of
     assessment instruments on either a comprehensive or
     statistically valid sampling basis. Such instruments shall
     be criterion referenced, assessing whether students are
     meeting the academic standards described in this
     chapter. . . . Such instruments shall provide the means to
     compare student performance among the various school
     systems and communities in the commonwealth, and between
     students in other states and in other nations, especially
     those nations which compete with the commonwealth for
     employment and economic opportunities. . . .
                                                                   9


comprehensive diagnostic assessments of individual students

conducted on an annual basis,10 the annual release, before the

start of each school year, of all of the previous academic

year's test items, including all test questions, all constructed

responses, and all essays, for each grade in which the

diagnostic assessment tests were administered and for each

subject tested, "[i]n order to better inform the teachers and

administrators about the diagnostic assessments."11




          "In addition, comprehensive diagnostic assessment of
     individual students shall be conducted at least in the
     fourth, eighth and tenth grades. Said diagnostic
     assessments shall identify academic achievement levels of
     all students in order to inform teachers, parents,
     administrators and the students themselves, as to
     individual academic performance. The board shall develop
     procedures for updating, improving or refining the
     assessment system."
     10
       The Massachusetts Comprehensive Assessment System (MCAS)
test qualifies as a "comprehensive diagnostic assessment" and is
"used as the high school competency determination, or graduation
requirement." Student No. 9 v. Board of Educ., 440 Mass. 752,
759 (2004). The MCAS test was administered initially in 1998,
and, beginning with the graduating class of 2003, high school
students must achieve a set minimum scaled score on the English
language arts and mathematics grade 10 MCAS test as a graduation
requirement. Id.
     11
       The final sections of the initiative petition provide
that "the several provisions of this Act" are independent and
severable (section 5), and that "[t]his Act" is to take effect
"immediately upon coming law" (section 6). We do not discuss
either of these sections further except to note that the
severability provision in section 5 is part of the measure
proposed in the petition, and would only be operative if enacted
into law. This severability provision does not authorize this
                                                                        10


    The plaintiffs allege in their complaint that Initiative

Petition 15-12 was improperly certified by the Attorney General

because the petition does not comply with art. 48 in several

respects.     In particular, the plaintiffs claim that (1) the

petition contains subjects that are neither related nor mutually

dependent in violation of art. 48, The Initiative, II, § 3; (2)

the petition does not propose a "law" as required by art. 48,

The Initiative, II, § 1, insofar as it proposes to rescind the

board's July vote, a vote that had no operative effect because

final board approval of the common core standards did not occur

until the December vote; and (3) it does not include the

requisite enacting language prescribed by G. L. c. 4, § 3.

    2.      Discussion.12   a.   Standard of review.   A challenge to

the decision by the Attorney General to certify an initiative

petition is reviewed de novo.       See Abdow v. Attorney Gen., 468

Mass. 478, 487 (2014).      See also Opinion of the Justices, 262

Mass. 603, 606 (1928) ("The certificate of the Attorney General



court to approve the Attorney General's certification of some
sections of Initiative Petition 15-12 while disapproving others.
    12
       In Bogertman v. Attorney Gen., 474 Mass. 607, 610-612
(2016), we summarized the process and standards for enactment of
a measure by popular initiative petition and the duty of the
Attorney General under art. 48, The Initiative, II, § 3, to
review and certify that the petition meets the criteria set
forth in art. 48, The Initiative, II, §§ 1-2. There is no need
to repeat the discussion in this case, but it provides the
necessary framework for our consideration of the plaintiffs'
challenges to the initiative petition before us here.
                                                                        11


concerns merely matters of form. . . .    Whatever fails to

possess elements indispensable for enactment or for submission

to the people cannot be made into a 'law' by such certificate").

In conducting our review, we bear in mind "the firmly

established principle that art. 48 is to be construed to support

the people's prerogative to initiate and adopt laws."     Carney v.

Attorney Gen., 451 Mass. 803, 814 (2008) (Carney II), quoting

Yankee Atomic Elec. Co. v. Secretary of the Commonwealth, 403

Mass. 203, 211 (1988).

    b.    Relatedness.   Pursuant to art. 48, The Initiative, II,

§ 3, the Attorney General may only certify petitions that

contain subjects "which are related or which are mutually

dependent" (related subjects requirement).   The plaintiffs argue

that the petition does not comply with this requirement.      We

agree.    In Carney v. Attorney Gen., 447 Mass. 218, 225-232

(2006) (Carney I), the court, informed by review of the

proceedings of the State Constitutional Convention of 1917-1918,

summarized the purpose of the related subjects requirement.        We

stated:

         "The relatedness limitation requires the Attorney
    General to scrutinize the aggregation of laws proposed in
    the initiative petition for its impact at the polls. At
    some high level of abstraction, any two laws may be said to
    share a 'common purpose.' The salient inquiry is: Do the
    similarities of an initiative's provisions dominate what
    each segment provides separately so that the petition is
    sufficiently coherent to be voted on 'yes' or 'no' by the
    voters?
                                                                   12



         ". . .

         "The language, structure, and history of art. 48 all
    suggest that any initiative presenting multiple subjects
    may not operate to deprive the people of a 'meaningful way'
    to express their will. . . . It is not enough that the
    provisions in an initiative petition all 'relate' to some
    same broad topic at some conceivable level of
    abstraction. . . . To clear the relatedness hurdle, the
    initiative petition must express an operational relatedness
    among its substantive parts that would permit a reasonable
    voter to affirm or reject the entire petition as a unified
    statement of public policy. A broader interpretation of
    the common purpose requirement would undercut the very
    foundations of the relatedness limitation." (Emphases
    added; citations omitted.)

Id. at 226, 230-231.   See Abdow, 468 Mass. at 499.13   See also

Albano v. Attorney Gen., 437 Mass. 156, 161 (2002); Mazzone v.


    13
       Abdow v. Attorney Gen., 468 Mass. 478, 499 (2014), also
discusses the related subjects requirement. We stated:

         "The decisions of this court illustrate how we have
    endeavored to construe the related subjects requirement in
    a balanced manner that fairly accommodates both the
    interests of initiative petitioners and the interests of
    those who would ultimately vote on the petition. On the
    one hand, the requirement must not be construed so narrowly
    as to frustrate the ability of voters to use the popular
    initiative as 'the people's process' to bring important
    matters of concern directly to the electorate; the
    delegates to the constitutional convention that approved
    art. 48 did, after all, permit more than one subject to be
    included in a petition, and we ought not be so restrictive
    in the definition of relatedness that we effectively
    eliminate that possibility and confine each petition to a
    single subject. . . . On the other hand, relatedness
    cannot be defined so broadly that it allows the inclusion
    in a single petition of two or more subjects that have only
    a marginal relationship to one another, which might confuse
    or mislead voters, or which could place them in the
    untenable position of casting a single vote on two or more
    dissimilar subjects."
                                                                  13


Attorney Gen., 432 Mass. 515, 528-529 (2000); Massachusetts

Teachers Ass'n v. Secretary of the Commonwealth, 384 Mass. 209,

219-220 (1981); Opinion of the Justices, 309 Mass. 555, 560-561

(1941).

      These cases indicate that at the core of the related

subjects requirement is the condition that the initiative

petition's provisions share a "common purpose," see

Massachusetts Teachers Ass'n, 384 Mass. at 219-220;14 put

slightly differently but making the same point, the petition's

provisions, considered together, must present a "unified

statement of public policy" that the voters can accept or reject

as a whole.   See Carney I, 447 Mass. at 231.



Id.
      14
       See also Abdow, 468 Mass. at 501-504 (common purpose
found where petition's provisions all related to limiting scope
of permissible gambling in Commonwealth); Albano v. Attorney
Gen., 437 Mass. 156, 161-162 (2002) (common purpose found where
constitutional amendment banning same-sex marriage would result
in uniform application to several different statutes); Mazzone
v. Attorney Gen., 432 Mass. 515, 528-529 (2000) (common purpose
found where "provisions of the petition relate directly or
indirectly to expanding the scope of the Commonwealth's drug
treatment programs and . . . 'fairly' funding those programs");
Massachusetts Teachers Ass'n v. Secretary of the Commonwealth,
384 Mass. 209, 218-221 (1981) (related subjects requirement met
where provisions of petition all related directly or indirectly
to limitation of taxes); Opinion of the Justices, 309 Mass. 555,
560-561 (1941) (where general subject of proposed law was
prevention of pregnancy or conception, provisions seeking to
provide for "treatment or prescription given to married person,"
"teaching in chartered medical schools," and "publication or
sale of medical treatises or journals" deemed related as sharing
common purpose).
                                                                  14


    In two cases, we have concluded that the provisions

contained in a particular initiative petition do not share a

common purpose or reflect a uniform statement of public policy,

and, therefore, did not satisfy the related subjects

requirement.   In Opinion of the Justices, 422 Mass. 1212, 1213,

1220-1221 (1996), in response to questions propounded by the

House of Representatives, we considered an initiative petition

that included several provisions designed to reduce and limit

compensation paid to Massachusetts legislators and also one that

would permit the Inspector General to access the records of the

General Court and records kept by the commissioner of veterans'

services.   One of the questions posed to the court was whether

the provision relating to the records of the commissioner of

veterans' services was sufficiently related to a subject to

which the initiative petition's other provisions also related.

The petition's drafters asserted that the common purpose among

the provisions was "to make Massachusetts government more

accountable to the people"; counsel to the House of

Representatives proposed that the common purpose might be

legislative accountability.   Id. at 1220.   We determined that

the common purpose asserted by the drafters was "unacceptably

broad," given that "[o]ne could imagine a multitude of diverse

subjects all of which would 'relate' to making government more

accountable to the people."   Id. at 1221.   We accepted the
                                                                   15


alternative proposed purpose of legislative accountability as

reflecting a common purpose that also was consistent with the

title of the initiative petition at issue, but concluded that

"[p]ermitting the Inspector General access to the records of the

commissioner of veterans' services does not relate in any

meaningful way to improving legislative accountability."     Id.

Accordingly, because these provisions were not "related or

mutually dependent," the initiative petition did not satisfy the

related subjects requirement.     Id.

    In the second case, Carney I, the petition proposed to (1)

amend certain criminal statutes to punish those who abused or

neglected dogs, and (2) ban parimutuel dog racing.    Carney I,

447 Mass. at 219-220 & n.7.   We rejected as too broad the

Attorney General's argument that these were sufficiently related

subjects based on a mutual connection to the goal of promoting

more humane treatment of dogs, see id. at 224, and concluded

that these provisions lacked a sufficient "operational

relationship" between them to permit a reasoned vote on a

uniform public policy question.    See id. at 231-232.   In that

regard, we observed:

         "The voter who favors increasing criminal penalties
    for animal abuse should be permitted to register that clear
    preference without also being required to favor eliminating
    parimutuel dog racing. Conversely, the voter who thinks
    that the criminal penalties for animal abuse statutes are
    strong enough should not be required to vote in favor of
                                                                   16


    extending the reach of our criminal laws because he favors
    abolishing parimutuel dog racing."

Id. at 231.    As a result, the related subjects requirement was

not satisfied and the Attorney General's certification of the

petition did not comply with art. 48.    Id. at 231-232.

    With this background in mind, we turn to Initiative

Petition 15-12.   Sections 1 through 3 may be said to share a

common purpose:   redefining the contents of the academic

standards and curriculum frameworks for the Commonwealth's

public schools.    Section 4, however, which would amend § 1I to

require annual publication of all the previous year's questions,

constructed responses, and essays for each grade and core

subject included in the mandatory diagnostic assessment tests,

has the explicitly stated purpose of better informing educators

about the assessment tests.    Thus, the apparent goal of section

4 is to make more transparent the standardized diagnostic

assessment tests and testing process required to be used in

public education, and it is a goal that comes with a significant

price tag:    as the Attorney General agreed in oral argument

before this court, implementing section 4 will require the

development and creation of a completely new comprehensive

diagnostic test every year, which means a substantial increase

in annual expense for the board -- an expense to be borne by
                                                                     17


taxpayers and to be weighed by voters in determining whether

increased transparency is worth the cost.15

     An initiative petition properly may contain only subjects

"which are related or which are mutually dependent."     Art. 48,

The Initiative, II, § 3.     The two subjects in this petition are

clearly not "mutually dependent."     In fact, the opposite seems

true.     That is, whether the diagnostic assessment tests are

based on the common core standards or some previous set of

academic standards -- the focus of sections 1 through 3 of the

petition -- will not affect in any way the commissioner's

obligation under section 4 to release before the start of every

school year all of the previous year's test items in order to

inform educators about the testing process; the commissioner's

obligation will exist independently of the specific curriculum

content on which the tests are based.



     15
       The diagnostic assessment tests currently are embodied
not only in the MCAS tests, see note 10, supra, but also in the
Partnership for Assessment of Readiness for College and Careers
(PARCC) assessment tests currently administered as diagnostic
assessments in some Massachusetts school districts. See
Massachusetts Department of Elementary and Secondary Education,
Partnership for Assessment of Readiness for College and Careers,
http://www.doe.mass.edu/parcc/ [https://perma.cc/56H8-X85Y].
The record does not contain any information concerning whether
there are legal constraints that would limit the commissioner's
ability to publish information about the PARCC assessment tests,
given that these tests are created and published by an entity
that is independent of the board and the Department of
Elementary and Secondary Education. See http://www.parcconline.
org/about/parcc-inc [https://perma.cc/Q83Y-T6ZY].
                                                                   18


    Nor do the two subjects have sufficient operational

connection, see Carney I, 447 Mass. at 230-231, to be "related"

within the meaning of art. 48.   The Attorney General argues that

sections 1 through 3 are "operationally related" to section 4 in

that all four sections serve a common purpose of imposing "new

procedural requirements on the development and implementation of

educational standards," and because "the twin educational facets

of curriculum and assessment are inextricably coupled:

assessments exist to measure the extent to which students are

learning and schools are teaching the material, concepts, and

strategies set forth in the academic standards."   We agree that

at a conceptual level, curriculum content and assessment are

interconnected, but the related subjects requirement is not

satisfied by a conceptual or abstract bond.   See Carney I, supra

at 230-231.   At the operational level, this petition joins a

proposed policy of rejecting a particular set of curriculum

standards, common core, with a proposed policy of increasing

transparency in the standardized testing process at what is

likely to be a greatly increased cost, regardless of the content

of the curriculum standards used.   These are two separate public

policy issues.

    There is significant public debate in Massachusetts and the

nation about the value of the common core standards; there is

also a great deal of debate about the value of standardized
                                                                    19


testing.16   That both may be controversial public issues in the

domain of elementary and secondary education, however, does not,

by itself, bring them within the related subjects requirement of

art. 48, The Initiative, II, § 3.   The combination of these two

issues in one initiative petition does not offer the voters a

"unified statement of public policy" (emphasis added).    See

Carney I, 447 Mass. at 231.   In other words, we cannot say that

"the similarities of [the petition's] provisions dominate what

each [provision] provides separately" so that the petition,

considered as a whole, "is sufficiently coherent to be voted on

'yes' or 'no' by the voters."   Id. at 226.   Rather, because the

issues combined in the petition are substantively distinct, it

is more likely that voters would be in the "untenable position

of casting a single vote on two or more dissimilar subjects,"

Abdow, 468 Mass. at 499, which is the specific misuse of the

initiative process that the related subjects requirement was

intended to avoid.   See Carney I, supra at 229-231.

     Our conclusion that Initiative Petition 15-12 fails to

satisfy the related subjects requirement of art. 48 will prevent

the proposed measure in the petition from being placed on the

2016 Statewide ballot.   Because this is so, we need not consider

the plaintiffs' additional claims that the petition fails to

     16
       See If the MCAS Is So Good, Why Are We Ditching It?,
Boston Globe Magazine, June 12, 2016; Leaked Questions Rekindle
Debate Over Common Core Tests, N.Y. Times, May 24, 2016.
                                                                  20


propose a "law," see art. 48, The Initiative, II, § 1, and that

the necessary enacting language required by G. L. c. 4, § 3, is

absent.

    3.    Conclusion.   We remand the case to the county court for

entry of a judgment declaring that the Attorney General's

certification of Initiative Petition 15-12 is not in compliance

with the limitations of art. 48 and enjoining the Secretary from

taking steps to place the measure on the ballot in the 2016

Statewide election.

                                    So ordered.
                            Appendix.

  Initiative Petition for a Law Relative to Ending Common Core
                       Education Standards


"Be it enacted by the people and their authority:


"SECTION 1. Notwithstanding the provisions of any general or
special law to the contrary, the vote taken by the Massachusetts
Board of Elementary and Secondary Education on July 21, 2010, to
adopt the Common Core State Standards for Mathematics and
English Language Arts is hereby rescinded. The curriculum
frameworks in Mathematics and English Language Arts that were in
effect prior to that date are hereby restored.

"SECTION 2. Section 1D of Chapter 69 is hereby amended in the
second paragraph by inserting after the first sentence, the
following new sentences:

    The process shall include committees made up exclusively of
    public school teachers and academics from private and
    public colleges and universities established and operated
    in Massachusetts. The commissioner shall copyright the
    frameworks, which shall be wholly owned by the department;
    permission shall be granted to copy any or all parts of
    these frameworks for non-commercial educational purposes.

"SECTION 3. Said section 1D of chapter 69 is hereby further
amended in the second paragraph by inserting after the third
sentence the following new sentences:

    There shall be three review committees, one for each
    discipline of math, science and technology and English.
    Each review committee shall have three members appointed by
    the governor who shall choose said members from private or
    public research universities established and operated in
    Massachusetts for each of the disciplines. For the
    purposes of this section, a 'research university' is any
    university that awards doctoral degrees in the arts and
    sciences. Each review committee shall warrant by a two-
    thirds vote that the frameworks are equivalent to the
    standards of the most educationally advanced nations as
    determined by the Trends in Mathematics and Sciences Study.
                                                                   2


    No framework shall be approved by the board without such a
    warrant.

"SECTION 4. Section 1I of Chapter 69 is hereby amended in the
third paragraph by inserting after the second sentence, the
following new sentence:

    In order to better inform the teachers and administrators
    about the diagnostic assessments, after the administration
    of the assessments but before the start of the new school
    year, the commissioner shall release all of the test items,
    including questions, constructed responses and essays, for
    each grade and every subject.

"SECTION 5. The several provisions of this Act are independent
and severable and the invalidity, if any, of any part or feature
thereof shall not affect or render the remainder of the Act
invalid or inoperative.

"SECTION 6. This act shall take effect immediately upon
becoming law."